Citation Nr: 9928426	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  90-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a heart disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from July 1959 to October 
1959, from July 1961 to March 1968, and from July 1971 to 
March 1984.  In an August 1985 rating decision, entitlement 
to service connection for a heart disorder was denied.  The 
veteran was notified of that action by letter that same 
month; however, he failed to perfect an appeal therefrom and 
that action became final.  

This appeal arises from an April 1989 rating decision of the 
Chicago, Illinois Regional Office (RO), which denied 
entitlement to increased ratings for the veteran's service 
connected disabilities.  In his September 1989 substantive 
appeal regarding the evaluation of the service connected 
disabilities, the veteran raised the issue of service 
connection for a heart disorder, which the RO incorporated 
with the other issues on appeal in a supplemental statement 
of the case issued in October 1989.  In  May 1991 decision, 
the Board of Veterans' Appeals (Board) denied service 
connection for a heart disorder, concluding that no new and 
material evidence had been submitted to reopen the claim.  
The veteran appealed this determination to United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  

In August 1993, the Court issued a Memorandum Decision in 
which it vacated the Board's 1991 decision as to the heart 
disorder claim, holding that new and material evidence had 
been submitted to reopen the veteran's claim, and remanded 
the case for further development and readjudication.  In 
February 1994 and February 1999, the Board remanded the case 
to the RO for evidentiary development in accordance with the 
directives of the Court's remand.  


REMAND

In August 1993, the Court remanded the case to the Board in 
accordance with its Memorandum Decision, wherein it directed 
that an examiner furnish an opinion, to the extent feasible, 
as to the veteran's current disorder and its possible 
relationship to symptomatology noted in March 18, 1985.  In 
the February 1994 and February 1999 remands, the Board 
directed that the RO afford the veteran a special VA 
cardiology examination to assess the current nature and 
etiology of his heart disorder.  The veteran most recently 
underwent a VA examination in April 1999; however, the 
examiner failed to provide the requested opinions.  In fact, 
as noted by the veteran in his June 1999 statement, the VA 
examiner did not even refer to the March 18, 1985 
symptomatology described by the Court as including 
"'[C]ramp--tightening' in chest--couldn't breath[e]".  
Instead, the examiner opined that the veteran's heart 
disorder was that of "an aging heart and has nothing to do 
with an injury that occurred before March 18, 1995 [sic]".  
In view of Stegall v. West, 11 Vet. App. 268 (1998), a 
precedential decision cited for guidance, wherein it was 
concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand, the Board has no 
alternative but to again seek the requested medical opinions 
for compliance with the previous remands.  

Additionally, the Board notes that in June 1999 the veteran 
submitted VA medical records dated from January 1998 to March 
1999 in connection with his heart disorder claim.  The RO has 
not reviewed this new medical evidence, and the veteran has 
not submitted a waiver of RO consideration of the records.  
Pursuant to 38 C.F.R. § 20.1304, any pertinent evidence 
submitted by the appellant and referred to the Board by the 
RO, must be referred to the RO for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived by the appellant.  Thus, the instant claim is 
not ready for final appellate consideration, and before the 
Board reviews the case, the procedural defect must first be 
corrected.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should forward the claims 
folder to the VA specialist in cardiology 
who previously examined the veteran in 
April 1999.  After reviewing the claims 
folder, the specialist should furnish 
opinions for the record as to whether it 
is at least as likely as not that the 
veteran currently has a cardiac disorder 
which (a) had its onset during service or 
(b) was manifested on March 18, 1985 when 
the veteran was treated at a VA facility 
for complaints previously set forth in 
this remand.  The factors upon which the 
medical opinions are based must be set 
forth in the report of examination.  In 
the event that the previous examiner in 
April 1999 either is unavailable or 
believes that another examination is 
necessary to render the requested 
opinions, the veteran should be afforded 
another special VA cardiology examination 
to assess the precise nature and etiology 
of his current cardiac disorder(s).  The 
claims folder must be reviewed thoroughly 
by the examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  The 
examiner should provide opinions 
responding to the specific questions set 
forth above.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim with consideration 
being given to all evidence obtained 
since the issuance of the last 
supplemental statement of the case.  If 
the decision remains adverse to the 
veteran, the RO should provide him with a 
supplemental statement of the case and 
the applicable time to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



